



Exhibit 10.1


DOUGLAS EMMETT, INC.
2016 OMNIBUS STOCK INCENTIVE PLAN


SECTION 1.    GENERAL PURPOSE OF THE PLAN; DEFINITIONS
The name of the plan is the Douglas Emmett, Inc. 2016 Omnibus Stock Incentive
Plan (the “Plan”). The purpose of the Plan is to encourage and enable the
officers, employees, Non-Employee Directors and consultants of Douglas Emmett,
Inc. (the “Company”) and its Subsidiaries upon whose judgment, initiative and
efforts the Company largely depends for the successful conduct of its business
to acquire a proprietary interest in the Company. It is anticipated that
providing such persons with a direct stake in the Company’s welfare will assure
a closer identification of their interests with those of the Company and its
stockholders, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.
The following terms shall be defined as set forth below:
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Deferred Stock Awards, Restricted Stock
Awards, Other Stock-Based Awards and Dividend Equivalent Rights.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
code, and related rules, regulations and interpretations.
“Committee” means the compensation committee of the Board or a similar committee
performing the functions of the compensation committee and which is comprised of
not less than two Non-Employee Directors who meet the independence requirements
imposed by the New York Stock Exchange, who are “outside directors” within the
meaning of Section 162(m) of the Code and “non-employee directors” within the
meaning of Rule 16b-3 of the Exchange Act.
“Covered Employee” means an employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.
“Deferred Stock Award” means an Award granted pursuant to Section 8.
“Dividend Equivalent Right” means an Award granted pursuant to Section 10.
“Effective Date” means the later of the date on which the Plan was adopted by
the Board and the date on which the Plan was approved by the Company’s
stockholders, as set forth in Section 19.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Fair Market Value” of the Stock on any given date means:
(a)
If the Stock is at the time listed or admitted to trading on any national stock
exchange, including the Nasdaq Stock Market or the Nasdaq Capital Market, then
the Fair Market Value shall be the closing selling price per share of the Stock
on the date of determination on the stock exchange determined by the Committee
to be the primary market for the Stock, as such price is officially quoted in
the composite tape transactions on such exchange. If there is no reported sale
of the Stock on such exchange on the date of determination, then the Fair Market
Value shall be the closing price on the exchange on the last preceding date for
which such quotation exists;






--------------------------------------------------------------------------------





(b)
If the Stock is at the time neither listed nor admitted to trading on any
national stock exchange, but is traded over-the-counter (including on the
Over-the-Counter Bulletin Board), then the Fair Market Value shall be the mean
between the last reported bid and asked prices quoted for such date by the
principal automated inter-dealer quotation system on which such Stock is quoted
or, if Stock is not quoted on any such system, by the "Pink Sheets" published by
the National Quotation Bureau, or through any successor system. If there is no
reported bid or asked price for the Stock on the date of determination, then the
Fair Market Value shall be the mean between the last reported bid and asked
prices on the last preceding date for which such bid and asked prices exist; and



(c)
If the Stock is at the time neither listed nor admitted to trading on any stock
exchange, or over-the-counter or the Pink Sheets, then the Fair Market Value
shall be an amount determined by the Committee in good faith on such basis and
taking into account such factors as the Committee shall deem appropriate and, to
the extent applicable, in a manner consistent with the requirements of
Section 409A of the Code.



“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
“Other Stock-Based Award” means an Award granted pursuant to Section 9.
“Operating Partnership” means Douglas Emmett Properties, LP, a Delaware limited
partnership, the entity through which the Company conducts its business and an
entity that has elected to be treated as a partnership for federal income tax
purposes.
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
“Performance-based Award” means any Restricted Stock Award, Deferred Stock Award
or Other Stock-Based Award granted to a Covered Employee that is intended to
qualify as “performance-based compensation” under Section 162(m) of the Code and
the regulations promulgated thereunder.
“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for an
individual for a Performance Cycle. The Performance Criteria (which shall be
applicable to the organizational level specified by the Committee, including,
but not limited to, the Company, the Operating Partnership or a unit, division,
group, or Subsidiary of the Company) that will be used to establish Performance
Goals are limited to the following: earnings before interest, taxes,
depreciation and amortization, net income (loss) (either before or after
interest, taxes, depreciation and/or amortization), changes in the market price
of the Stock, economic value-added, funds from operations or similar measure,
sales or revenue, acquisitions or strategic transactions, operating income
(loss), cash flow (including, but not limited to, operating cash flow and free
cash flow), return on capital, assets, equity, or investment, stockholder
returns, return on sales, gross or net profit levels, productivity, expense,
margins, operating efficiency, customer satisfaction, working capital, earnings
(loss) per share of Stock, sales or market shares and number of customers, any
of which may be measured either in absolute terms or as compared to any
incremental increase or as compared to results of a peer group.
“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award,
Deferred Stock Award or Other Stock-Based Award.
“Performance Goals” means, for a Performance Cycle, the specific goals
established in writing by the Committee for a Performance Cycle based upon the
Performance Criteria.
“REIT” means a “real estate investment trust” within the meaning of Sections 856
through 860 of the Code.
“Restricted Stock Award” means an Award granted pursuant to Section 7.
“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.
“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.





--------------------------------------------------------------------------------





“Stock Appreciation Right” means an Award granted pursuant to Section 6.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company or the Operating Partnership has at least a 50 percent
interest, either directly or indirectly.
“Ten Percent Owner” means an employee who owns or is deemed to own (by reason of
the attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any “parent
corporation” or “subsidiary corporation,” as defined in Sections 424(e) and (f),
respectively, of the Code.
SECTION 2.
ADMINISTRATION OF PLAN; COMMITTEE AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS

(a)Committee. The Plan shall be administered by the Committee.
(b)Powers of Committee. The Committee shall have the power and authority to
grant Awards consistent with the terms of the Plan, including the power and
authority:
(i)to select the individuals to whom Awards may from time to time be granted;
(ii)to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Deferred Stock Awards, Other Stock-Based Awards and
Dividend Equivalent Rights, or any combination of the foregoing, granted to any
one or more grantees;
(iii)to determine the number of shares of Stock to be covered by any Award;
(iv)to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written instruments evidencing the Awards;
(v)subject to the limitations set forth in Section 14, to accelerate at any time
the exercisability or vesting of all or any portion of any Award;
(vi)to extend at any time the period within which any Stock Option or Stock
Appreciation Right may be exercised, but not beyond the term determined by the
Committee and set forth in the Award agreement at the time of the grant pursuant
to Section 5(c) or Section 6(d); and
(vii)at any time to adopt, alter and repeal such rules, guidelines and practices
for administration of the Plan and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.
All decisions and interpretations of the Committee shall be binding on all
persons, including the Company and Plan grantees.
(c)No Repricings without Stockholder Approval. Notwithstanding anything to the
contrary contained in the Plan, without the approval of a majority of the
Company’s stockholders (i) no Stock Option or Stock Appreciation Right issued
hereunder may be amended to reduce the exercise price thereof below the exercise
price of such Stock Option or Stock Appreciation Right on the date of grant and
(ii) no Stock Option or Stock Appreciation Right having a lower exercise price
may be granted in exchange for the cancellation or surrender of a Stock Option
or Stock Appreciation Right.
(d)Indemnification. Neither the Board nor the Committee, nor any member of
either or any delegate thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegate
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under the Company’s articles or bylaws,
any directors’ and officers’ liability insurance coverage which may be in effect
from time to time and/or any indemnification agreement between such individual
and the Company.





--------------------------------------------------------------------------------





SECTION 3.    STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION
(a)    Stock Issuable. The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 8,400,000, subject to adjustment
as provided in Section 3(c). For purposes of determining the number of shares of
Stock available for issuance under this Section 3(a), the impact of any Award
shall be determined by multiplying the number of shares of Stock underlying such
Award by the applicable multiplier below:
Type of Award
Multiplier
Deferred Stock Award, Restricted Stock Award or Other Stock-Based Award that
delivers the full value of the underlying Shares
2.0
Stock Option, Stock Appreciation Right or Other Stock-Based Award that delivers
the value of the underlying Shares in excess of  100% of the Company’s stock
price (e.g. Stock Options with an exercise price of at least 100% of such price)
on the date of grant.
1.0

Shares of Stock underlying any Awards that are forfeited, canceled or otherwise
terminated (other than by exercise) shall be added back to the shares of Stock
available for issuance under the Plan. Shares tendered or held back upon
exercise of an Option or settlement of an Award to cover the exercise price or
tax withholding shall not be available for future issuance under the Plan.
Shares of Stock and Stock equivalents repurchased by the Company with any cash
proceeds from Option exercises shall not be added back to the shares of Stock
available for grant under the Plan. In addition, upon exercise of Stock
Appreciation Rights, the gross number of shares exercised shall be deducted from
the total number of shares remaining available for issuance under the Plan.
Subject to such overall limitations, shares of Stock may be issued up to such
maximum number pursuant to any type or types of Award, including Incentive Stock
Options. The shares available for issuance under the Plan may be authorized but
unissued shares of Stock or shares of Stock reacquired by the Company.
(b)    Individual Annual Maximums. The maximum number of shares of Stock that
may be the subject of Stock Options and Stock Appreciation Rights granted under
the Plan during any calendar year to any one individual is 2,000,000 (as may be
adjusted pursuant to Section 3(c) hereof, but only to the extent that such
adjustment will not affect the status of any Award intended to qualify as
performance-based compensation under Section 162(m) of the Code). The maximum
number of shares of Stock that may be the subject of Performance-based Awards
granted under the Plan during any calendar year to any one individual is
1,000,000 (as may be adjusted pursuant to Section 3(c) hereof, but only to the
extent that such adjustment will not affect the status of any Award intended to
qualify as performance-based compensation under Section 162(m) of the Code). If
an Award held by an individual is canceled, the shares subject to the canceled
Award shall continue to be counted against the maximum number of shares for
which Awards may be granted to such individual in the year of grant, and any
replacement Award granted to such individual also shall count against such
limit. In addition to the foregoing limitations, the maximum aggregate value of
Awards granted under this Plan to a Non-Employee Director in any one calendar
year shall not exceed $500,000 in grant date value, as determined for the
Company’s financial accounting purposes as of the date of grant. In adopting
this Plan, the Board and the Company’s stockholders have considered that annual
compensation to the Non-Employee Directors of up to $500,000 is reasonable.
(c)    Changes in Stock. Subject to Section 3(d) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for a different number or kind of
securities of the Company or any successor entity (or a parent or subsidiary
thereof), the Committee shall make an appropriate or proportionate adjustment in
(i) the maximum number of shares reserved for issuance under the Plan, (ii) the
maximum number of Stock Options or Stock Appreciation Rights that can be granted
to any one individual grantee in any calendar year and the maximum number of
shares that can be granted under a Performance-based Award to any one individual
grantee in any calendar year, (iii) the number and kind of shares or other
securities subject to any then outstanding Awards under the Plan, (iv) the
repurchase price, if any, per share subject to each outstanding Restricted Stock
Award, and (v) the exercise price for each share subject to any then outstanding
Stock Options and Stock Appreciation Rights under the Plan, without changing the
aggregate exercise price (i.e., the exercise price multiplied by the number of
Stock Options and Stock Appreciation Rights) as to which such Stock Options and
Stock Appreciation Rights remain exercisable. The Committee shall also adjust
the number of shares subject to outstanding Awards and the exercise price and
the terms of outstanding Awards to take into consideration extraordinary
dividends, acquisitions or dispositions of stock or property or any other
similar corporate event to the extent necessary to avoid distortion in the value
of the Awards. The adjustment by the Committee shall be final, binding and
conclusive. No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Committee in its discretion may
cause the Company to make a cash payment in lieu of fractional shares.





--------------------------------------------------------------------------------





No adjustment shall be made under this Section 3(c) in the case of an Option or
Stock Appreciation Right, without the consent of the grantee, if it would
constitute a modification, extension or renewal of the Option within the meaning
of Section 424(h) of the Code or a modification of the Option or Stock
Appreciation Right such that the Option or Stock Appreciation Right would be
treated as “nonqualified deferred compensation” subject to Section 409A.
(d)    Mergers and Other Transactions. In the case of and subject to the
consummation of (i) the dissolution or liquidation of the Company, (ii) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (iii) a merger, reorganization or
consolidation in which the outstanding shares of Stock are converted into or
exchanged for securities of the successor entity and the holders of the
Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the successor entity
immediately upon completion of such transaction, or (iv) the sale of more than
50% of the Stock of the Company to an unrelated person or entity (in each case,
a “Sale Event”), the Committee reserves the right to accelerate the vesting and
/or exercisability of all outstanding Awards. Upon the effective time of the
Sale Event, the Plan and all outstanding Awards granted hereunder shall
terminate, unless provision is made in connection with the Sale Event in the
sole discretion of the parties thereto for the assumption or continuation of
Awards theretofore granted by the successor entity, or the substitution of such
Awards with new Awards of the successor entity or parent thereof, with
appropriate adjustment as to the number and kind of shares and, if appropriate,
the per share exercise prices, as such parties shall agree (after taking into
account any acceleration hereunder). In the event of such termination, each
grantee shall be permitted, within a specified period of time prior to the
consummation of the Sale Event as determined by the Committee, to exercise all
outstanding Options and Stock Appreciation Rights held by such grantee,
including those that will become exercisable upon the consummation of the Sale
Event; provided, however, that the exercise of Options and Stock Appreciation
Rights not exercisable prior to the Sale Event shall be subject to the
consummation of the Sale Event.
Notwithstanding anything to the contrary in this Section 3(d), in the event of a
Sale Event, the Company shall have the right, but not the obligation, to make or
provide for a payment to the grantees holding Options and Stock Appreciation
Rights in (i) cash, (ii) stock of the Company or of a corporation or other
business entity a party to the Sale Event, or (iii) other property being
received by the Company’s stockholders in consideration for their shares in the
Sale Event, in exchange for the cancellation of such Options and Stock
Appreciation Rights, in an amount equal to the difference between (A) the value
as determined by the Committee of the consideration payable per share of Stock
pursuant to the Sale Event (the “Sale Price”) times the number of shares of
Stock subject to outstanding Options and Stock Appreciation Rights (to the
extent then exercisable at prices not in excess of the Sale Price) and (B) the
aggregate exercise price of all such outstanding Options and Stock Appreciation
Rights.
(e)Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Committee may direct that the substitute awards be
granted on such terms and conditions as the Committee considers appropriate in
the circumstances. Any substitute Awards granted under the Plan shall not count
against the share limitation set forth in Section 3(a).
SECTION 4.    ELIGIBILITY
Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and consultants of the Company and its
Subsidiaries as are selected from time to time by the Committee in its sole
discretion.
SECTION 5.    STOCK OPTIONS
(a)    Any Stock Option granted under the Plan shall be in such form as the
Committee may from time to time approve.
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company, a “parent corporation” within the meaning of
Section 424(e) of the Code or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be a Non-Qualified Stock
Option.
Stock Options granted pursuant to this Section 5(a) shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable.
(b)    Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5 shall be determined by the
Committee at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. In the case of an Incentive Stock Option
that is granted to a Ten Percent Owner, the exercise price of such Incentive
Stock Option shall be not less than 110 percent of the Fair Market Value on the
grant date.





--------------------------------------------------------------------------------





(c)    Option Term. The term of each Stock Option shall be fixed by the
Committee at the time of grant and stated in the Award agreement, but no Stock
Option shall be exercisable more than ten years after the date the Stock Option
is granted. In the case of an Incentive Stock Option that is granted to a Ten
Percent Owner, the term of such Stock Option shall be no more than five years
from the date of grant.
(d)    Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Committee at or after the grant date. The Committee may at any
time accelerate the exercisability of all or any portion of any Stock Option. An
optionee shall have the rights of a stockholder only as to shares acquired upon
the exercise of a Stock Option and not as to unexercised Stock Options.
(e)    Method of Exercise. Stock Options may be exercised in whole or in part,
by giving written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods to the extent provided in the Option Award agreement:
(i)In cash, by certified or bank check or other instrument acceptable to the
Committee;
(ii)Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the optionee on the open market or that are
beneficially owned by the optionee and are not then subject to restrictions
under any Company plan. Such surrendered shares shall be valued at Fair Market
Value on the exercise date;
(iii)By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Committee shall prescribe as a condition of such payment procedure; or
(iv)By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to the Company to reduce the
number of shares otherwise issuable upon such exercise of the Option by the
largest whole number of shares having a Fair Market Value that does not exceed
the aggregate exercise price for the shares with respect to which the Option is
exercised and payment in cash of any remaining balance of such aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued.
Payment instruments will be received subject to collection. The transfer to the
optionee on the records of the Company or of the transfer agent of the shares of
Stock to be purchased pursuant to the exercise of a Stock Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Stock Option) by the Company of the full
purchase price for such shares and the fulfillment of any other requirements
contained in the Option Award agreement or applicable provisions of laws
(including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
shares attested to.
(f)Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.
SECTION 6.    STOCK APPRECIATION RIGHTS
(a)    Nature of Stock Appreciation Rights. A Stock Appreciation Right is an
Award entitling the recipient to receive cash or shares of Stock or a
combination thereof, as determined by the Committee and set forth in the Award
agreement at the time of the grant, in an amount or having a value equal to the
excess of the Fair Market Value of the Stock on the date of exercise over the
exercise price of the Stock Appreciation Right, which price shall not be less
than 100 percent of the Fair Market Value of the Stock on the date of grant (or
more than the option exercise price per share, if the Stock Appreciation Right
was granted in tandem with a Stock Option) multiplied by the number of shares of
Stock with respect to which the Stock Appreciation Right shall have been
exercised.
(b)    Grant and Exercise of Stock Appreciation Rights. Stock Appreciation
Rights may be granted by the Committee in tandem with, or independently of, any
Stock Option granted pursuant to Section 5 of the Plan. In the case of a Stock
Appreciation Right granted in tandem with a Non-Qualified Stock Option, such
Stock Appreciation Right may be granted either at or after the





--------------------------------------------------------------------------------





time of the grant of such Option. In the case of a Stock Appreciation Right
granted in tandem with an Incentive Stock Option, such Stock Appreciation Right
may be granted only at the time of the grant of the Option.
A Stock Appreciation Right or applicable portion thereof granted in tandem with
a Stock Option shall terminate and no longer be exercisable upon the termination
or exercise of the related Option.
(c)    Terms and Conditions of Stock Appreciation Rights. Stock Appreciation
Rights shall be subject to such terms and conditions as shall be determined from
time to time by the Committee, subject to the following:
(i)Stock Appreciation Rights granted in tandem with Options shall be exercisable
at such time or times and to the extent that the related Stock Options shall be
exercisable.
(ii)Upon exercise of a Stock Appreciation Right, the applicable portion of any
related Option shall be surrendered.
(d)    Maximum Term for Stock Appreciation Rights. The term of each Stock
Appreciation Right shall be fixed by the Committee at the time of grant and
stated in the Award agreement, but no Stock Appreciation Right shall be
exercisable more than ten years after the date the Stock Appreciation Right is
granted.
SECTION 7.    RESTRICTED STOCK AWARDS
(a)    Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
entitling the recipient to acquire, at such purchase price (which may be zero)
as determined by the Committee, shares of Stock subject to such restrictions and
conditions as the Committee may determine at the time of grant (“Restricted
Stock”). Conditions may be based on continuing employment (or other service
relationship) and/or achievement of pre-established performance goals and
objectives. The grant of a Restricted Stock Award is contingent on the grantee
executing the Restricted Stock Award agreement. The terms and conditions of each
such agreement shall be determined by the Committee, and such terms and
conditions may differ among individual Awards and grantees.
(b)    Rights as a Stockholder. Upon execution of a written instrument setting
forth the Restricted Stock Award and payment of any applicable purchase price, a
grantee shall have the rights of a stockholder with respect to the voting of the
Restricted Stock, subject to such conditions contained in the written instrument
evidencing the Restricted Stock Award. Unless the Committee shall otherwise
determine, (i) uncertificated Restricted Stock shall be accompanied by a
notation on the records of the Company or the transfer agent to the effect that
they are subject to forfeiture until such Restricted Stock are vested as
provided in Section 7(d) below, and (ii) certificated Restricted Stock shall
remain in the possession of the Company until such Restricted Stock is vested as
provided in Section 7(d) below, and the grantee shall be required, as a
condition of the grant, to deliver to the Company such instruments of transfer
as the Committee may prescribe.
(c)    Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award agreement. Except as may otherwise be
provided by the Committee either in the Award agreement or, subject to
Section 16 below, in writing after the Award agreement is issued, if any, if a
grantee’s employment (or other service relationship) with the Company and its
Subsidiaries terminates for any reason, any Restricted Stock that has not vested
at the time of termination shall automatically and without any requirement of
notice to such grantee from or other action by or on behalf of, the Company be
deemed to have been reacquired by the Company at its original purchase price
from such grantee or such grantee’s legal representative simultaneously with
such termination of employment (or other service relationship), and thereafter
shall cease to represent any ownership of the Company by the grantee or rights
of the grantee as a stockholder. Following such deemed reacquisition of unvested
Restricted Stock that are represented by physical certificates, a grantee shall
surrender such certificates to the Company upon request without consideration.
(d)    Vesting of Restricted Stock. The Committee at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or forfeiture shall
lapse. Subsequent to such date or dates and/or the attainment of such
pre-established performance goals, objectives and other conditions, the shares
on which all restrictions have lapsed shall no longer be Restricted Stock and
shall be deemed “vested.” Except as may otherwise be provided by the Committee
either in the Award agreement or, subject to Section 16 below, in writing after
the Award agreement is issued, a grantee’s rights in any shares of Restricted
Stock that have not vested shall automatically terminate upon the grantee’s
termination of employment (or other service relationship) with the Company and
its Subsidiaries and such shares shall be subject to the provisions of
Section 7(c) above.





--------------------------------------------------------------------------------





SECTION 8.    DEFERRED STOCK AWARDS
(a)    Nature of Deferred Stock Awards. A Deferred Stock Award is an Award of
phantom stock units to a grantee, subject to restrictions and conditions as the
Committee may determine at the time of grant. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The grant of a Deferred Stock
Award is contingent on the grantee executing the Deferred Stock Award agreement.
The terms and conditions of each such agreement shall be determined by the
Committee, and such terms and conditions may differ among individual Awards and
grantees. At the end of the deferral period, the Deferred Stock Award, to the
extent vested, shall be paid to the grantee in the form of shares of Stock.
(b)    Election to Receive Deferred Stock Awards in Lieu of Compensation. The
Committee may, in its sole discretion, permit a grantee to elect to receive a
portion of future cash compensation otherwise due to such grantee in the form of
a Deferred Stock Award. Any such election shall be made in writing and shall be
delivered to the Company no later than the date specified by the Committee and
in accordance with Section 409A and such other rules and procedures established
by the Committee. The Committee shall have the sole right to determine whether
and under what circumstances to permit such elections and to impose such
limitations and other terms and conditions thereon as the Committee deems
appropriate. Any such deferred compensation shall be converted to a fixed number
of phantom stock units based on the Fair Market Value of Stock on the date the
compensation would otherwise have been paid to the grantee but for the deferral.
(c)    Rights as a Stockholder. During the deferral period, a grantee shall have
no rights as a stockholder; provided, however, that the grantee may be credited
with Dividend Equivalent Rights with respect to the phantom stock units
underlying his Deferred Stock Award, subject to such terms and conditions as the
Committee may determine.
(d)    Termination. Except as may otherwise be provided by the Committee either
in the Award agreement or, subject to Section 16 below, in writing after the
Award agreement is issued, a grantee’s right in all Deferred Stock Awards that
have not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
SECTION 9.    OTHER STOCK-BASED AWARDS
(a)    Nature of Other Stock-Based Awards. Other Stock-Based Awards that may be
granted under the Plan include Awards that are valued in whole or in part by
reference to, or otherwise calculated by reference to or based on, shares of
Stock, including without limitation: (i) convertible preferred stock,
convertible debentures and other convertible, exchangeable or redeemable
securities or equity interests, (ii) partnership interests in a Subsidiary or
the Operating Partnership (iii) Awards valued by reference to book value, fair
value or Subsidiary performance, and (iv) any class of profits interest or
limited liability company interest created or issued pursuant to the terms of a
partnership agreement, limited liability company operating agreement or
otherwise by the Operating Partnership or a Subsidiary that has elected to be
treated as a partnership for federal income tax purposes and qualifies as a
“profits interest” within the meaning of IRS Revenue Procedures 93-27 and
2001-43 with respect to a grantee in the Plan who is rendering services to or
for the benefit of the issuing Operating Partnership or Subsidiary.
(b)    Calculation of Reserved Shares. For purposes of calculating the number of
shares of Stock underlying an Other Stock-Based Award relative to the total
number of shares of Stock reserved and available for issuance under Section 3(a)
of the Plan, the Committee shall establish in good faith the maximum number of
shares of Stock to which a grantee receiving such Award may be entitled upon
fulfillment of all applicable conditions set forth in the relevant award
documentation, including vesting conditions, partnership capital account
allocations, value accretion factors, conversion ratios, exchange ratios and
other similar criteria. If and when any such conditions are no longer capable of
being met, in whole or in part, the number of shares of Stock underlying Other
Stock-Based Awards shall be reduced accordingly by the Committee and the related
shares of Stock shall be added back to the shares of Stock otherwise available
for issuance under the Plan. Other Stock-Based Awards may be granted either
alone or in addition to other Awards granted under the Plan. The Committee shall
determine the eligible grantees to whom, and the time or times at which, Other
Stock-Based Awards shall be made; the number of Other Stock-Based Awards to be
granted; the price, if any, to be paid by the grantee for the acquisition of
such Other Stock-Based Awards; and the restrictions and conditions applicable to
such Other Stock-Based Awards. Conditions may be based on continuing employment
(or other service relationship), computation of financial metrics and/or
achievement of pre-established performance goals and objectives, with related
length of the service period for vesting, minimum or maximum performance
thresholds, measurement procedures and length of the performance period to be
established by the Committee at the time of grant in its sole discretion. The
Committee may allow Other Stock-Based Awards to be held through a limited
partnership, or similar “look-through” entity, and the Committee may require
such limited partnership or similar entity to impose restrictions on its
partners or other beneficial owners that are not inconsistent with the
provisions of this Section 9. The provisions of the grant of Other Stock-Based
Awards need not be the same with respect to each grantee.





--------------------------------------------------------------------------------





(c)    Restrictions on Transfer. Awards made pursuant to this Section 9 may be
subject to transfer restrictions, with conditions and limitations as to when
Other Stock-Based Awards can be sold, assigned, transferred, pledged or
otherwise encumbered prior to the date on which any applicable vesting,
performance or deferral period lapses to be established by the Committee at the
time of grant in its sole discretion.
(d)    Dividend Equivalents. The award agreement, other award documentation in
respect of an Other Stock-Based Award, or a separate agreement if required by
Section 409A, may provide that the recipient of an Award under this Section 9
shall be entitled to receive, currently or on a deferred or contingent basis,
dividends or Dividend Equivalents with respect to the number of shares of Stock
underlying the Award or other distributions from the Operating Partnership prior
to vesting (whether based on a period of time or based on attainment of
specified performance conditions), as determined at the time of grant by the
Committee in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional shares of
Stock or otherwise reinvested.
(e)    Consideration. Other Stock-Based Awards granted under this Section 9 may
be issued for no cash consideration.
SECTION 10.    DIVIDEND EQUIVALENT RIGHTS
(a)    Dividend Equivalent Rights. A Dividend Equivalent Right is an Award
entitling the grantee to receive credits based on cash dividends that would have
been paid on the shares of Stock specified in the Dividend Equivalent Right (or
other Award to which it relates) if such shares had been issued to and held by
the grantee. A Dividend Equivalent Right may be granted hereunder to any grantee
as a component of another Award (but not as a component of any Option or Stock
Appreciation Right) or as a freestanding Award. The terms and conditions of
Dividend Equivalent Rights shall be specified in the Award agreement. Dividend
equivalents credited to the holder of a Dividend Equivalent Right may be paid
currently or may be deemed to be reinvested in additional shares of Stock, which
may thereafter accrue additional equivalents. Any such reinvestment shall be at
Fair Market Value on the date of reinvestment or such other price as may then
apply under a dividend reinvestment plan sponsored by the Company, if any.
Dividend Equivalent Rights may be settled in cash or shares of Stock or a
combination thereof, in a single installment or installments. A Dividend
Equivalent Right granted as a component of another Award may provide that such
Dividend Equivalent Right shall be settled upon settlement, or payment of, or
lapse of restrictions on, such other Award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other Award. A Dividend Equivalent Right granted as a component of another Award
may also contain terms and conditions different from such other Award.
(b)    Interest Equivalents. Any Award under this Plan that is settled in whole
or in part in cash on a deferred basis may provide in the grant for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.
(c)    Termination. Except as may otherwise be provided by the Committee either
in the Award agreement or, subject to Section 16 below, in writing after the
Award agreement is issued, a grantee’s rights in all Dividend Equivalent Rights
or interest equivalents granted as a component of another Award that has not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.
SECTION 11.    PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES
(a)    Performance-based Awards. Any Covered Employee providing services to the
Company and who is selected by the Committee may be granted one or more
Performance-based Awards in the form of a Restricted Stock Award, Deferred Stock
Award or Other Stock-Based Award payable upon the attainment of Performance
Goals that are established by the Committee and relate to one or more of the
Performance Criteria, in each case on a specified date or dates or over any
period or periods determined by the Committee. The Committee shall define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for any Performance Period. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The Committee, in its discretion, may adjust or modify
the calculation of Performance Goals for such Performance Period in order to
prevent the dilution or enlargement of the rights of an individual (i) in the
event of, or in anticipation of, any unusual or extraordinary corporate item,
transaction, event or development, or (ii) in recognition of, or in anticipation
of, any other unusual or nonrecurring events affecting the Company, or the
financial statements of the Company, or (iii) in response to, or in anticipation
of, changes in applicable laws, regulations, accounting principles, or business
conditions provided however, that the Committee may not exercise such discretion
in a manner that would increase the Performance-based Award granted to a Covered
Employee. Each Performance-based Award shall comply with the provisions set
forth below.





--------------------------------------------------------------------------------





(b)    Grant of Performance-based Awards. With respect to each Performance-based
Award granted to a Covered Employee, the Committee shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the Performance Criteria for such
grant, and the Performance Goals with respect to each Performance Criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The Performance
Criteria established by the Committee may be (but need not be) different for
each Performance Cycle and different Performance Goals may be applicable to
Performance-based Awards to different Covered Employees.
(c)    Payment of Performance-based Awards. Following the completion of a
Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the Performance Goals for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-based Awards earned for the Performance Cycle. The
Committee shall then determine the actual size of each Covered Employee’s
Performance-based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.
(d)    Maximum Award Payable. The maximum Performance-based Award payable to any
one Covered Employee under the Plan for a Performance Cycle is the calendar year
maximum set forth in Section 3(b), or a prorated portion of such calendar year
maximum for a Performance Cycle that is shorter than 12 months.
SECTION 12.    TRANSFERABILITY OF AWARDS
(a)    Transferability. Except as provided in Section 12(b) below, during a
grantee’s lifetime, his or her Awards shall be exercisable only by the grantee,
or by the grantee’s legal representative or guardian in the event of the
grantee’s incapacity. No Awards shall be sold, assigned, transferred or
otherwise encumbered or disposed of by a grantee other than by will or by the
laws of descent and distribution. No Awards shall be subject, in whole or in
part, to attachment, execution, or levy of any kind, and any purported transfer
in violation hereof shall be null and void.
(b)    Committee Action. Notwithstanding Section 12(a), the Committee, in its
discretion, may provide either in the Award agreement regarding a given Award or
by subsequent written approval that the grantee (who is an employee or director)
may transfer his or her Awards (other than any Incentive Stock Options) to his
or her immediate family members, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Award.
(c)    Family Member. For purposes of Section 12(b), “family member” shall mean
a grantee’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the grantee’s household (other than a
tenant of the grantee), a trust in which these persons (or the grantee) have
more than 50 percent of the beneficial interest, a foundation in which these
persons (or the grantee) control the management of assets, and any other entity
in which these persons (or the grantee) own more than 50 percent of the voting
interests.
(d)    Designation of Beneficiary. Each grantee to whom an Award has been made
under the Plan may designate a beneficiary or beneficiaries to exercise any
Award or receive any payment under any Award payable on or after the grantee’s
death. Any such designation shall be on a form provided for that purpose by the
Committee and shall not be effective until received by the Committee. If no
beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.
SECTION 13.    TAX WITHHOLDING
(a)    Payment by Grantee. Each grantee shall, no later than the date as of
which the value of an Award or of any Stock or other amounts received thereunder
first becomes includable in the gross income of the grantee for Federal income
tax purposes, pay to the Company, or make arrangements satisfactory to the
Committee regarding payment of, any Federal, state, or local taxes of any kind
required by law to be withheld by the Company with respect to such income. The
Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee.
(b)    Payment in Stock. Subject to approval by the Committee, a grantee may
elect to have the Company’s minimum required tax withholding obligation
satisfied, in whole or in part, by (i) authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is





--------------------------------------------------------------------------------





effected) that would satisfy the withholding amount due, or (ii) transferring to
the Company shares of Stock owned by the grantee with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
withholding amount due.
SECTION 14.
ADDITIONAL CONDITIONS APPLICABLE TO NONQUALIFIED DEFERRED COMPENSATION UNDER
SECTION 409A.

In the event any Stock Option or Stock Appreciation Right under the Plan is
materially modified and deemed a new grant at a time when the Fair Market Value
exceeds the exercise price, or any other Award is otherwise determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A (a “409A Award”), the following additional conditions shall apply
and shall supersede any contrary provisions of this Plan or the terms of any
agreement relating to such 409A Award.
(a)    Exercise and Distribution. Except as provided in Section 14(b) hereof, no
409A Award shall be exercisable or distributable earlier than upon one of the
following:
(i)    Specified Time. A specified time or a fixed schedule set forth in the
written instrument evidencing the 409A Award.
(ii)    Separation from Service. Separation from service (within the meaning of
Section 409A) by the 409A Award grantee; provided, however, that if the 409A
Award grantee is a “key employee” (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) and any of the Company’s Stock is
publicly traded on an established securities market or otherwise, exercise or
distribution under this Section 14(a)(ii) may not be made before the date that
is six months after the date of separation from service.
(iii)Death. The date of death of the 409A Award grantee.
(iv)Disability. The date the 409A Award grantee becomes disabled (within the
meaning of Section 14(c)(ii) hereof).
(v)Unforeseeable Emergency. The occurrence of an unforeseeable emergency (within
the meaning of Section 14(c)(iii) hereof), but only if the net value (after
payment of the exercise price) of the number of shares of Stock that become
issuable does not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
exercise, after taking into account the extent to which the emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the grantee’s other assets (to the extent such liquidation
would not itself cause severe financial hardship).
(vi)Change in Control Event. The occurrence of a Change in Control Event (within
the meaning of Section 14(c)(i) hereof), including the Company’s discretionary
exercise of the right to accelerate vesting of such grant upon a Change in
Control Event or to terminate the Plan or any 409A Award granted hereunder
within 12 months of the Change in Control Event to the extent permitted by
Section 409A.
(b)    No Acceleration. A 409A Award may not be accelerated or exercised prior
to the time specified in Section 14(a) hereof, except in the case of one of the
following events:
(i)    Domestic Relations Order. The 409A Award may permit the acceleration of
the exercise or distribution time or schedule to an individual other than the
grantee as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).
(ii)    Conflicts of Interest. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule as may be necessary to comply with the
terms of a certificate of divestiture (as defined in Section 1043(b)(2) of the
Code).
(iii)    Change in Control Event. The Committee may exercise the discretionary
right to accelerate the vesting of such 409A Award upon a Change in Control
Event or to terminate the Plan or any 409A Award granted thereunder within 12
months of the Change in Control Event and cancel the 409A Award for compensation
to the extent permitted by Section 409A.
(c)    Definitions. Solely for purposes of this Section 14 and not for other
purposes of the Plan, the following terms shall be defined as set forth below:
(i)    “Change in Control Event” means the occurrence of a change in the
ownership of the Company, a change in effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company
(as defined in the most recent authoritative guidance (as determined by the
Committee in good faith) from the Department of the Treasury).





--------------------------------------------------------------------------------





(ii)    “Disabled” means a grantee who (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company or its Subsidiaries.
(iii)    “Unforeseeable Emergency” means a severe financial hardship to the
grantee resulting from an illness or accident of the grantee, the grantee’s
spouse, or a dependent (as defined in Section 152(a) of the Code) of the
grantee, loss of the grantee’s property due to casualty, or similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the grantee.
SECTION 15.    TRANSFER, LEAVE OF ABSENCE, ETC.
For purposes of the Plan, the following events shall not be deemed a termination
of employment:
(a)    a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or
(b)    an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing.
SECTION 16.    AMENDMENTS AND TERMINATION
The Board may, at any time, amend or discontinue the Plan and the Committee may,
at any time, amend or cancel any outstanding Award for the purpose of satisfying
changes in law or for any other lawful purpose, but no such action shall
adversely affect rights under any outstanding Award without the holder’s
consent. Any material Plan amendments (other than amendments that curtail the
scope of the Plan), including any Plan amendments that (i) increase the number
of shares reserved for issuance under the Plan, (ii) expand the type of Awards
available under, materially expand the eligibility to participate in, or
materially extend the term of, the Plan, or (iii) materially change the method
of determining Fair Market Value, shall be subject to approval by the Company
stockholders entitled to vote at a meeting of stockholders. In addition, to the
extent determined by the Committee to be required by any applicable law,
regulation or rule, including the rules of any stock exchange or quotation
system upon which the Stock may then be listed or quoted, the Code to ensure
that Incentive Stock Options granted under the Plan are qualified under
Section 422 of the Code or to ensure that compensation earned under Awards
qualifies as performance-based compensation under Section 162(m) of the Code,
Plan amendments shall be subject to approval by the Company stockholders
entitled to vote at a meeting of stockholders. Nothing in this Section 16 shall
limit the Committee’s authority to take any action permitted pursuant to
Section 3(c) or 3(d).
SECTION 17.    STATUS OF PLAN
With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Committee shall otherwise expressly determine in connection
with any Award or Awards. In its sole discretion, the Committee may authorize
the creation of trusts or other arrangements to meet the Company’s obligations
to deliver Stock or make payments with respect to Awards hereunder, provided
that the existence of such trusts or other arrangements is consistent with the
foregoing sentence.
SECTION 18.    GENERAL PROVISIONS
(a)    Compliance with Legal Requirements. No shares of Stock shall be issued
pursuant to an Award until all applicable securities law and other legal and
stock exchange or similar requirements have been satisfied. The Committee may
require the placing of such stop-orders and restrictive legends on certificates
for Stock and Awards as it deems appropriate.
(b)    Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by electronic mail (with proof of receipt) or by United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company, notice of issuance and recorded the issuance in its
records (which may include electronic “book entry” records).





--------------------------------------------------------------------------------





(c)    Other Compensation Arrangements; No Employment Rights. Nothing contained
in this Plan shall prevent the Board or the Committee from adopting other or
additional compensation arrangements, including trusts, and such arrangements
may be either generally applicable or applicable only in specific cases. The
adoption of this Plan and the grant of Awards do not confer upon any employee
any right to continued employment with the Company or any Subsidiary.
(d)    Trading Policy Restrictions. Option exercises and other Awards under the
Plan shall be subject to such Company’s insider trading policy and procedures,
as in effect from time to time.
(e)    Forfeiture of Awards under Sarbanes-Oxley Act. If the Company is required
to prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, then any grantee who is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002 shall reimburse the Company for the amount of any Award received by such
individual under the Plan during the 12-month period following the first public
issuance or filing with the United States Securities and Exchange Commission, as
the case may be, of the financial document embodying such financial reporting
requirement.
(f)    Repayment of Awards as a Result of Certain Improper Conduct. If an Award
has been paid to an executive officer of the Company or to his or her spouse or
beneficiary, and the Committee later determines that financial results used to
determine the amount of that Award must be materially restated and that the
executive officer engaged in fraud or intentional misconduct related thereto,
the Company will seek repayment or recovery, as appropriate, of the Award to the
extent overpaid notwithstanding any contrary provision of the Plan. In addition,
the Committee may provide that any Award, including any shares of Stock subject
to or issued under an Award, is subject to any other recovery,
recoupment, clawback and/or other forfeiture policy maintained by the Company
from time to time.
(g)Section 409A. If any distribution or settlement of an Award pursuant to the
terms of this Plan or an Award agreement would subject a grantee to tax under
Section 409A, the Company shall modify the Plan or applicable Award agreement in
the least restrictive reasonable manner (as determined by the Committee in good
faith) necessary in order to comply with the provisions of Section 409A, other
applicable provisions of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions.
SECTION 19.    EFFECTIVE DATE OF PLAN; TERM
This Plan was adopted by the Board on March 3, 2016, and was approved by the
stockholders on [June 2, 2016]. The Plan shall not become effective and no
Awards shall be granted under the Plan unless and until stockholder approval is
received. No grants will be made under the Plan after the tenth anniversary of
the Effective Date.
SECTION 20.    GOVERNING LAW
This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Maryland, applied without
regard to conflict of law principles.
SECTION 21.    RESTRICTIONS ON AWARDS
This Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT. No Award shall be granted or awarded, and with
respect to an Award already granted under the Plan, such Award shall not be
exercisable or payable, if, in the discretion of the Committee, the grant or
exercise of such Award could impair the Company’s status as a REIT.





